 



Exhibit 10.21
AMENDED AND RESTATED
EXECUTIVE CHANGE OF CONTROL AGREEMENT
February 27, 2007

     
Brian Bronson
   
10340 SW Miller Ct.
   
Tualatin, OR 97062
  Executive
 
   
RadiSys Corporation, an Oregon corporation
   
5445 NE Dawson Creek Parkway
   
Hillsboro, OR 97124
  the Company

     1. Employment Relationship. Executive is currently employed by the Company
as Chief Financial Officer. Executive and the Company acknowledge that either
party may terminate this employment relationship at any time and for any or no
reason, provided that each party complies with the terms of this Agreement.
     2. Release of Claims. In consideration for and as a condition precedent to
receiving the severance benefits outlined in this Agreement, Executive agrees to
execute a Release of Claims in the form attached as Exhibit A (“Release of
Claims”). Executive promises to execute and deliver the Release of Claims to the
Company within the later of (a) 21 days (or, if required by applicable law,
45 days) from the date Executive receives the Release of Claims or (b) the last
day of Executive’s active employment.
     3. Additional Compensation Upon Certain Termination Events.
          3.1 Change of Control. In the event of a Termination of Executive’s
Employment (as defined in Section 6.1) (i) other than for Cause (as defined in
Section 6.2), death or Disability (as defined in Section 6.4), or (ii) as a
result of a requirement to accept a position greater than twenty-five (25) miles
from Executive’s current work location or a position of less total compensation
(i.e. base salary plus bonus target), and provided any of the events identified
in the preceding clauses (i) and (ii) occurs within 12 months following a Change
of Control (as defined in Section 6.3 of this Agreement) or within three months
preceding a Change of Control, and contingent upon Executive’s execution of the
Release of Claims without revocation and compliance with Section 9, Executive
shall be entitled to the following benefits:
          (a) As severance pay and in lieu of any other compensation for periods
subsequent to the date of termination, the Company shall pay Executive, in a
lump sum, an amount equal to twelve (12) months of Executive’s annual base pay
at the highest annual rate in effect at any time within the 12-month period
preceding the date of termination. Severance pay that is payable under this
Agreement shall be paid to Executive on the earlier of (i) the date that is six
months and one day following Executive s date of termination or (ii) the date of
Executive s death.

 



--------------------------------------------------------------------------------



 



          (b) As an additional severance benefit, the Company will provide
Executive with up to twelve (12) months of continued coverage pursuant to COBRA
under the Company’s group health plan at the level of benefits (whether single
or family coverage) previously elected by Executive immediately before the
Termination of Executive’s Employment and to the extent that Executive elects to
continue coverage during such 12-month period.
          (c) All stock options, stock appreciation rights, restricted stock,
restricted stock units, performance shares, performance units and other similar
awards granted to Executive under the Company’s 1995 Stock Incentive Plan, 2001
Nonqualified Stock Option Plan or any other similar incentive plan shall vest in
full; all stock options, stock appreciation rights and other similar purchase
rights shall be immediately exercisable in full in accordance with the
applicable provisions of the relevant award agreement and plan; and any risk of
forfeiture included in any restricted stock, restricted stock unit, performance
share, performance unit or other similar award shall immediately lapse. Stock
options that are not incentive stock options under the Internal Revenue Code of
1986, as amended (the “Code” ), and stock appreciation rights shall also be
amended to permit Executive to exercise such stock options and stock
appreciation rights for a period of time equal to the shorter of (i) the period
of 90 days after the date of Executive’s termination; or (ii) the longer of
(A) the period ending on the 15th day of the 3rd calendar month following the
date at which the stock option or stock appreciation right would otherwise have
expired due to Executive’s termination based on the terms of the stock option or
stock appreciation right at the original grant date or (B) December 31 of the
calendar year in which the stock option or stock appreciation right would
otherwise have expired due to Executive’s termination based on the terms of the
stock option or stock appreciation right at the original grant date. Such
vesting and extension of stock options and stock appreciation rights shall occur
notwithstanding any provision in any plan or award agreement which provides a
shorter period of exercise following termination of employment, and such vesting
and lapsing of any risk of forfeiture shall occur notwithstanding any provision
in any plan or award agreement to the contrary. Any restricted stock unit,
performance share, or performance unit that vests, becomes immediately
exercisable in full, or is no longer subject to a risk of forfeiture pursuant to
this clause (c) shall be paid or settled at such time and in such manner so as
to be exempt from the requirements of Code Section 409A or, to the extent that
it cannot be so paid or settled, shall comply with the requirements of Code
Section 409A.
          3.2 Parachute Payments. Notwithstanding the foregoing, if the total
payments and benefits to be paid to or for the benefit of Executive under this
Agreement would cause any portion of those payments and benefits to be
“parachute payments” as defined in Code Section 280G(b)(2), or any successor
provision, the total payments and benefits to be paid to or for the benefit of
Executive under this Agreement shall be reduced to an amount that would not
cause any portion of those payments and benefits to constitute “parachute
payments.”
     4. Withholding; Subsequent Employment.
          4.1 Withholding. All payments provided for in this Agreement are
subject to applicable withholding obligations imposed by federal, state and
local laws and regulations.

2



--------------------------------------------------------------------------------



 



          4.2 Offset. The amount of any payment provided for in this Agreement
shall not be reduced, offset or subject to recovery by the Company by reason of
any compensation earned by Executive as the result of employment by another
employer after termination.
     5. Other Agreements. If cash severance pay is payable to Executive under
this Agreement, cash severance pay shall not be payable to Executive under any
other agreement with the Company in effect at the time of termination (including
but not limited to any employment agreement, but excluding for this purpose any
stock option, stock appreciation right, restricted stock, restricted stock unit,
performance share, performance unit or other similar award agreement that may
provide for accelerated vesting or related benefits).
     6. Definitions.
          6.1 Termination of Executive’s Employment. Termination of Executive’s
Employment means that (i) the Company has terminated Executive’s employment with
the Company (including any subsidiary of the Company) other than for Cause (as
defined in Section 6.2), death or Disability (as defined in Section 6.4), or
(ii) Executive, by written notice to the Company, has terminated his employment
as a result of a requirement by the Company (including any subsidiary of the
Company) that he accept a position requiring a relocation from his current work
location or a position of less total compensation.
          6.2 Cause. Termination of Executive’s Employment for “Cause” shall
mean termination upon (a) the willful and continued failure by Executive to
perform substantially Executive’s reasonably assigned duties with the Company
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness) after a demand for substantial performance is
delivered to Executive by the Board of Directors, the Chief Executive Officer or
the President of the Company which specifically identifies the manner in which
the Board of Directors believes that Executive has not substantially performed
Executive’s duties or (b) the willful engaging by Executive in illegal conduct
which is materially and demonstrably injurious to the Company. No act, or
failure to act, on Executive’s part shall be considered “willful” unless done,
or omitted to be done, by Executive without reasonable belief that Executive’s
action or omission was in, or not opposed to, the best interests of the Company.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board of Directors shall be conclusively presumed to be
done, or omitted to be done, by Executive in the best interests of the Company.
          6.3 Change of Control. A Change of Control shall mean that one of the
following events has taken place:
          (a) The shareholders of the Company approve one of the following:
     (i) Any merger or statutory plan of exchange involving the Company
(“Merger”) in which the Company is not the continuing or surviving corporation
or pursuant to which Common Stock would be converted into cash, securities or
other property, other than a Merger involving the Company in which the holders
of Common Stock immediately prior to the Merger continue to represent more

3



--------------------------------------------------------------------------------



 



than 50 percent of the voting securities of the surviving corporation after the
Merger; or
     (ii) Any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company.
          (b) A tender or exchange offer, other than one made by the Company, is
made for Common Stock (or securities convertible into Common Stock) and such
offer results in a portion of those securities being purchased and the offeror
after the consummation of the offer is the beneficial owner (as determined
pursuant to Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), directly or indirectly, of securities representing more
than 50 percent of the voting power of outstanding securities of the Company.
          (c) The Company receives a report on Schedule 13D of the Exchange Act
reporting the beneficial ownership by any person, or more than one person acting
as a group, of securities representing more than 50 percent of the voting power
of outstanding securities of the Company, except that if such receipt shall
occur during a tender offer or exchange offer described in (b) above, a Change
of Control shall not take place until the conclusion of such offer.
Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Executive, or a group of persons which includes
Executive, acquiring, directly or indirectly, securities representing 20 percent
or more of the voting power of outstanding securities of the Company.
          6.4 Disability. “Disability” means Executive’s absence from
Executive’s full-time duties with the Company for 180 consecutive days as a
result of Executive’s incapacity due to physical or mental illness, unless
within 30 days after notice of termination by the Company following such absence
Executive shall have returned to the full-time performance of Executive’s
duties. This Agreement does not apply if the Executive is terminated due to
Disability.
     7. Successors; Binding Agreement. This Agreement shall be binding on and
inure to the benefit of the Company and its successors and assigns. This
Agreement shall inure to the benefit of and be enforceable by Executive and
Executive’s legal representatives, executors, administrators and heirs.
     8. Entire Agreement. The Company and Executive agree that the foregoing
terms and conditions constitute the entire agreement between the parties
relating to the termination of Executive s employment with the Company under the
conditions described in Section 3.1, that this Agreement supersedes and replaces
any prior agreements relating to the matters covered by this Agreement,
specifically the Executive Change of Control Agreement by and between Executive
and the Company dated October 26, 2006, and that there exist no other agreements
between the parties, oral or written, express or implied, relating to any
matters covered by this Agreement.

4



--------------------------------------------------------------------------------



 



     9. Resignation of Corporate Offices; Reasonable Assistance. Executive will
resign Executive’s office, if any, as a director, officer or trustee of the
Company, its subsidiaries or affiliates and of any other corporation or trust of
which Executive serves as such at the request of the Company, effective as of
the date of termination of employment. Executive further agrees that, if
requested by the Company or the surviving company following a Change of Control,
Executive will continue his employment with the Company or the surviving company
for a period of up to six months following the Change of Control in any capacity
requested, consistent with Executive’s area of expertise, provided that
Executive receives the same salary and substantially the same benefits as in
effect prior to the Change of Control. Executive agrees to provide the Company
such written resignation(s) and assistance upon request and that no severance
will be paid until after such resignation(s) or services are provided.
     10. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Oregon, without regard to its conflicts of
laws provisions.
     11. Amendment. No provision of this Agreement may be modified unless such
modification is agreed to in writing signed by Executive and the Company.
     12. Severability. If any of the provisions or terms of this Agreement shall
for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other terms of this Agreement, and this
Agreement shall be construed as if such unenforceable term had never been
contained in this Agreement.
     13. Code Section 409A. The parties intend that this Agreement and the
severance pay and other benefits provided hereunder comply with Code
Section 409A to the extent applicable thereto. Notwithstanding any provision of
this Agreement to the contrary, this Agreement shall be interpreted and
construed consistent with this intent, and the Company reserves the right to
amend or modify this Agreement without the consent of Executive to the extent
deemed necessary or appropriate to effectuate this intent or otherwise to comply
with Code Section 409A, provided that the Company shall use reasonable efforts
to provide written notice to Executive within ten (10) days of the date an
amendment pursuant to this Section 13 is adopted by the Company, which notice
shall include a copy of the amendment and shall provide a general description of
the terms of the amendment and of the basis for the determination that such
amendment is necessary or appropriate to comply with Code Section 409A.
     14. Costs and Attorneys’ Fees. In the event of any administrative or civil
action brought by Executive to enforce the provisions of this Agreement, the
Company shall pay Executive’s reasonable attorneys’ fees through trial and/or on
appeal.

                  RADISYS CORPORATION            
 
               
By:
  /s/ Scott Grout       /s/ Brian Bronson    
 
 
 
Scott Grout, President and CEO      
 
Brian Bronson    

5



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE OF CLAIMS
1. Parties.
     The parties to Release of Claims (hereinafter “Release”) are Brian Bronson
and RadiSys Corporation, an Oregon corporation, as hereinafter defined.
     1.1 Executive and Releasing Parties.
          For the purposes of this Release, “Executive” means Brian Bronson, and
“Releasing Parties” means Executive and his attorneys, heirs, legatees, personal
representatives, executors, administrators, assigns, and spouse.
1.2 The Company and the Released Parties.
          For the purposes of this Release the “Company” means RadiSys
Corporation, an Oregon corporation, and “Released Parties” means the Company and
its predecessors and successors, affiliates, and all of each such entity’s
officers, directors, employees, insurers, agents, attorneys or assigns, in their
individual and representative capacities.
2. Background And Purpose.
     Executive was employed by the Company. Executive’s employment is ending
effective                      under the conditions described in Section 3.1 of
the Amended and Restated Executive Change of Control Agreement (“Agreement”) by
and between Executive and the Company dated February 27, 2007.
     The purpose of this Release is to settle, and the parties hereby settle,
fully and finally, any and all claims the Releasing Parties may have against the
Released Parties, whether asserted or not, known or unknown, including, but not
limited to, claims arising out of or related to Executive’s employment, any
claim for reemployment, or any other claims whether asserted or not, known or
unknown, past or future, that relate to Executive’s employment, reemployment, or
application for reemployment.
3. Release.
     In consideration for the payments and benefits set forth in Section 3.1 of
the Agreement and other promises by the Company all of which constitute good and
sufficient consideration, Executive, for and on behalf of the Releasing Parties,
waives, acquits and forever discharges the Released Parties from any obligations
the Released Parties have and all claims the Releasing Parties may have as of
the Effective Date (as defined in Section 4 below) of this Release, including
but not limited to obligations and/or claims arising from the Agreement or any
other document or oral agreement relating to employment compensation, benefits,
severance or post-employment issues. Executive, for and on behalf of the
Releasing Parties, hereby releases the Released Parties from any and all claims,
demands, actions, or causes of action, whether known

A-1



--------------------------------------------------------------------------------



 



or unknown, arising from or related in any way to any employment of or past
failure or refusal to employ Executive by the Company, or any other past claim
that relates in any way to Executive’s employment, compensation, benefits,
reemployment, or application for employment, with the exception of any claim
Executive may have against the Company for enforcement of the Agreement. This
Release includes any and all claims, direct or indirect, which might otherwise
be made under any applicable local, state or federal authority, including but
not limited to any claim arising under state statutes dealing with employment,
discrimination in employment, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans With Disabilities Act, the Family and
Medical Leave Act of 1993, the Equal Pay Act of 1963, Executive Order 11246, the
Rehabilitation Act of 1973, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Age Discrimination in Employment Act (“ADEA”), the Older
Workers Benefit Protection Act, the Fair Labor Standards Act, the Oregon Fair
Employment Practices Act, OR ST Section 659.030 et seq., Oregon wage and hour
laws, OR ST Section 652.010 et seq., the Oregon Family Leave Act, OR ST
Section 659A.150 et seq., state wage and hour statutes, all as amended, any
regulations under such authorities, and any applicable contract (express or
implied), tort, or common law theories. Further, Executive, for and on behalf of
the Releasing Parties, waives and releases the Released Parties from any claims
that this Release was procured by fraud or signed under duress or coercion so as
to make the Release not binding. Executive is not relying upon any
representations by the Company’s legal counsel in deciding to enter into this
Release. Executive understands and agrees that by signing this Release
Executive, for and on behalf of the Releasing Parties, is giving up the right to
pursue any legal claims that Executive or the Releasing Parties may have against
the Released Parties. Provided, nothing in this provision of this Release shall
be construed to prohibit Executive from challenging the validity of the ADEA
release in this Section of the Release or from filing a charge or complaint with
the Equal Employment Opportunity Commission or any state agency or from
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or state agency. However, the Released Parties
will assert all such claims have been released in a final binding settlement.
     3.1 IMPORTANT INFORMATION REGARDING ADEA RELEASE. Executive understands and
agrees that:
     (a) this Release is worded in an understandable way;
     (b) claims under the ADEA that may arise after the date of this Release are
not waived;
     (c) the rights and claims waived in this Release are in exchange for
additional consideration over and above any consideration to which Executive was
already undisputedly entitled;
     (d) Executive has been advised to consult with an attorney prior to
executing this Release and has had sufficient time and opportunity to do so;
     (e) Executive has been given a period of time of 21 days (or, if required
by applicable law, 45 days) (the “Statutory Period”), if desired, to consider
this Release and understands that Executive may revoke his waiver and release of
any ADEA claims covered by this Release

A-2



--------------------------------------------------------------------------------



 



within seven (7) days from the date Executive executes this Release. Notice of
revocation must be in writing and received by RadiSys Corporation, 5445 NE
Dawson Creek Drive, Hillsboro, Oregon 97124 Attention: Vice President, Human
Resources within seven (7) days after Executive signs this Release;
     (f) any changes made to this Release, whether material or immaterial, will
not restart the running of the Statutory Period.
     3.2 Reservations Of Rights.
          This Release shall not affect any rights which Executive may have
under any medical insurance, disability plan, workers’ compensation,
unemployment compensation, indemnifications, applicable company stock incentive
plan(s), or the 401(k) plan maintained by the Company.
     3.3 No Admission Of Liability.
          It is understood and agreed that the acts done and evidenced hereby
and the release granted hereunder is not an admission of liability on the part
of Executive or the Company or the Released Parties, by whom liability has been
and is expressly denied.
4. Effective Date.
     The “Effective Date” of this Release shall be the eighth day after it is
signed by Executive.
5. No Disparagement.
     Executive agrees that henceforth Executive will not disparage or make false
or adverse statements about the Company or the Released Parties. The Company
should report to Executive any actions or statements that are attributed to
Executive that the Company believes are disparaging. The Company may take
actions consistent with breach of this Release should it determine that
Executive has disparaged or made false or adverse statements about the Company
or the Released Parties.
     The Company agrees that henceforth the Company’s officers and directors
will not disparage or make false or adverse statements about Executive.
Executive should report to the Company any actions or statements that are
attributed to the Company’s officers and directors that Executive believes are
disparaging. Executive may take actions consistent with breach of this Release
should it determine that the Company’s officers and directors have disparaged or
made false or adverse statements about Executive.
6. Confidentiality, Proprietary, Trade Secret And Related Information.
     Executive acknowledges the duty and agrees not to make unauthorized use or
disclosure of any confidential, proprietary or trade secret information learned
as an employee about the Company, its products, customers and suppliers, and
covenants not to breach that duty. Moreover, Executive acknowledges that,
subject to the enforcement limitations of applicable

A-3



--------------------------------------------------------------------------------



 



law, the Company reserves the right to enforce the terms of Executive’s Employee
Agreement with the Company and any section(s) therein. Should Executive,
Executive’s attorney or agents be requested in any judicial, administrative, or
other proceeding to disclose confidential, proprietary or trade secret
information Executive learned as an employee of the Company, Executive shall
promptly notify the Company of such request by the most expeditious means in
order to enable the Company to take any reasonable and appropriate action to
limit such disclosure.
7. Scope Of Release.
     The provisions of this Release shall be deemed to obligate, extend to, and
inure to the benefit of the parties; the Company’s parents, subsidiaries,
affiliates, successors, predecessors, assigns, directors, officers, and
employees; and each party’s insurers, transferees, grantees, legatees, agents,
personal representatives and heirs, including those who may assume any and all
of the above-described capacities subsequent to the execution and Effective Date
of this Release.
8. Entire Release.
     This Release and the Agreement signed by Executive contain the entire
agreement and understanding between the parties and, except as reserved in
Sections 3 and 6 of this Release, supersede and replace all prior agreements,
written or oral, prior negotiations and proposed agreements, written or oral.
Executive and the Company acknowledge that no other party, nor agent nor
attorney of any other party, has made any promise, representation, or warranty,
express or implied, not contained in this Release concerning the subject matter
of this Release to induce this Release, and Executive and the Company
acknowledge that they have not executed this Release in reliance upon any such
promise, representation, or warranty not contained in this Release.
9. Severability.
     Every provision of this Release is intended to be severable. In the event
any term or provision of this Release is declared to be illegal or invalid for
any reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions shall remain binding and
enforceable.
10. References.
     The Company agrees to follow the applicable policy(ies) regarding release
of employment reference information.
11. Parties May Enforce Release.
     Nothing in this Release shall operate to release or discharge any parties
to this Release or their successors, assigns, legatees, heirs, or personal
representatives from any rights, claims, or causes of action arising out of,
relating to, or connected with a breach of any obligation of any party contained
in this Release.

A-4



--------------------------------------------------------------------------------



 



12. Governing Law.
     This Release shall be construed in accordance with and governed by the laws
of the State of Oregon, without regard to its conflicts of laws provisions.

                 
 
      Dated:        
 
Brian Bronson
         
 
   

                  STATE OF OREGON       )    
 
          )ss.    
County of
          )    
 
 
 
           

Personally appeared the above named Brian Bronson and acknowledged the foregoing
instrument to be his voluntary act and deed.

                 
Before me:
                                  NOTARY PUBLIC — OREGON             My
commission expires:
 
   
 
         
 
   

                      RADISYS CORPORATION                
 
                   
By:
          Dated:        
Its:
 
 
         
 
   
 
                   
 
  On Behalf of RadiSys Corporation and “Company”                

A-5